The amended order appealed from is unanimously modified to delete therefrom the provisions for the payment of tuition and other costs of the children at private school, and the tax free provisions in the second and third decretal paragraphs thereof. The amended order is further modified to provide for payment by the respondent to the petitioner of the sum of $650 monthly, retroactive to February 1, 1956, for the support and maintenance of the two children. We do not deem it advisable in the circumstances appearing here to make any specific allocation of the sum allowed. The respondent is to he credited with payments by him made since January 31, 1956. We assume, the parties being circumstanced as they are, that the children, being students at a private school, will continue their education at private schools, and the award here made contemplates the payment by the petitioner of the tuition therefrom. The tax free provisions in the instant case are stricken as surplusage. We are not called upon to decide the question but it may well be that tax free provisions in such orders violate the public policy of this State. (See Tax Law, § 385; Mahana v. Mahana, 272 App. Div. 1013; Metcalf v. Metcalf, 274 .App. Div. 744.) The amended order is otherwise affirmed. Settle order on notice. Concur — Rabin, J. P., Valente, McNally and Bergan, JJ. [See post, p. 1004.]